IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-60,295-03


EX PARTE CLARA HARRIS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 918964 IN THE 177TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam. Keller, P.J., and Price, J., not participating.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to twenty years' imprisonment. The First Court of Appeals affirmed her conviction. Harris
v. State, No. 01-03-00177-CR (Tex. App.-Houston [1st Dist.] Dec. 16, 2004, pet. ref'd).
	Applicant contends that she was denied effective assistance of counsel during guilt and
punishment. On February 4, 2009, after this application had been brought before and considered by
the nine members of this Court, it was denied without written order on the trial court's findings of
fact. On February 27, we received Applicant's suggestion that we reconsider on our own motion our
decision to deny relief. See Tex. R. App. P. 79.2(d). This application was originally considered by
the nine members of this Court, and we see no reason to reconsider our decision to deny relief.
Accordingly, we decline to reconsider on our own motion our decision to deny relief.

Filed: March 18, 2009
Do not publish